REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-4, 7-16 and 18-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Examiner concurs with Applicant’s assessment that “[t]here is no specific step in Rucci whereby the gaze is estimated and determined to be within or outside of a central region. In contrast, claim requires a specific step of estimating whether the eye is directed towards a central region.” See Applicant’s Argument’s/Remarks Made in an Amendment dated 09/13/2021 at pgs. 11 and 12.
 	However, claims 1-4, 7-16 and 18-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1, 16 and 20:  
  	“estimating whether the eye is directed towards a central region of a field of view of the eye; and in response to the eye being directed towards a region outside said central region, outputting gaze data determined by performing gaze tracking using the calibrated mapping and the estimated position of the center of the pupil in the further image; in response to the eye being directed towards said central region, outputting gaze data determined by performing a second type of gaze tracking different than the gaze tracking that uses the calibrated mapping and the estimated position of the center of the pupil in the further image.” See ¶0063 of the specification as filed. 

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692